Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and the compound of Formula V in the reply filed on 7/27/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.

Status of the Claims
Claims 1-20 are pending in this application.
Claims 14-20 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 1-13 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claims 5-6 and 10 are objected to because of the following informalities: The claims recite various linkers wherein the variable R2 is believed to refer to H2 (e.g. *-C(=O)(CR2)nC(=O)-**, which should be rewritten as *-C(=O)(CH2)nC(=O)-**”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brunetti et al. (Sci Rep. 2015 Dec 2; 5:17736) in view of Wang et al. (Biomaterials 35 (2014) 6439-6453).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: rect]Brunetti et al. teach that paclitaxel conjugated through a maleimide-carboxy bifunctional linker with a tumor-selective tetrabranched peptide carrier (depicted below) increases in vivo activity of the drug (Title; abstract; Fig. 1a; page 2, 6th para).









Brunetti et al. do not teach substituting the tumor-selective tetrabranched peptide with a Bradykinin-potentiating polypeptide.
Wang et al. teach delivery of Platinumn(IV) drug to subcutaneous tumor and lung metastasis using bradykinin-potentiating peptide (BPP)-decorated chitosan nanoparticles.
Wang et al. also teach that “[T]he in vivo biodistribution and tumor inhibition examinations demonstrate that BPP-decorated nanoparticle formulation has more superior efficacy in enhancing drug accumulation, restraining tumor growth and prolonging the lifetime of mice than free drug and non-decorated nanoparticle formulation. The examination of lung metastasis inhibition shows that the drug accumulation in the lung with metastasis reaches maximal 17% and 20% injected dose per gram of lung for chitosan nanoparticles without and with BPP decoration, respectively, which is 10-fold larger than that of free cisplatin. Thus, this work sheds some light on the design of provascular nanoparticular drug delivery systems for cancer treatment (page 6452, left column, 2nd para).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the tumor-selective tetrabranched peptide of the conjugate of Brunetti et al. with the Bradykinin-potentiating polypeptide of Wang et al. because it is obvious to substitute equivalents known for the same purpose.
Furthermore, the skilled artisan would have reasonably expected the resulting conjugate to enhance paclitaxel accumulation because Wang et al. teach that BPP-decorated nanoparticle formulation (which uses BPP to target the tumor) enhances paclitaxel accumulation and restrains tumor growth.
The conjugate obvious over the references corresponds to the instantly claimed PDC of Formula I wherein R1 is paclitaxel, X is a linker, and R2 is a Bradykinin-potentiating polypeptide (reading on instant claims 1-3).
With respect to claim 4, Wang et al. teach that the BPP used consists of the sequence Glu-Trp-Pro-Arg-Pro-Gln-Ile-Pro-Pro (page 6440, left column, 2nd para), which corresponds to instantly claimed SEQ ID NO: 1.
With respect to claims 5-12, Wang et al. teach that the BPP was conjugated through the linker OOCCH2CH2COOH, which corresponds to the instantly claimed linker *-C(=O)(CH2)nC(=O), wherein n=2. Therefore, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to use the linker taught by Wang et al. to conjugate BPP to paclitaxel.
With respect to claim 13, it would have been obvious to one of ordinary skill in the art to make a pharmaceutical composition comprising the PDC obvious over the references and a pharmaceutically acceptable excipient in order to administer said composition to a patient in need thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658